DETAILED ACTION
The instant application having Application No. 17/249,167 filed on 02/22/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:
The claims fail to place the invention squarely within one statutory class of invention. In this case, applicant has claimed “a computer-readable medium” in claim 28. However, it is unclear that whether the computer-readable medium is a “non-transitory computer readable medium” (statutory) or a “transitory computer readable medium” (e.g. signal) (non-statutory), given its broadest reasonable interpretation read in light of the specification, does not exclude transitory forms of computer readable media such as signal, which are nonstatutory, See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007). Note that the specification (Pub No. US 2022/0158883 A1) identifies on Paragraph 0068 that “The memory 604 may include a cache memory (e.g., a cache memory of the processor 602), random access memory (RAM), magnetoresistive RAM (MRAM), read-only memory (ROM), programmable read-only memory (PROM), erasable programmable read only memory (EPROM), electrically erasable programmable read only memory (EEPROM), flash memory, solid state memory device, hard disk drives, other forms of volatile and non-volatile memory, or a combination of different types of memory. In an aspect, the memory 604 includes a non-transitory computer-readable medium.”.
Claims 29-30 are rejected under 35 U.S.C. 101 as non-statutory for the reason stated above. Claims 29-30 depend on claim 28; however, they do not add any feature or subject matter that would solve any of the non-statutory deficiencies of claim 28.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 14, 15, 18-23, 25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al.  (Pub # US 2019/0387546 A1 hereinafter Li).

Regarding claim 1, Li discloses “a method of wireless communication,” as [See Fig. 13] “comprising: communicating, by a first wireless communication device with a second wireless communication device,” [See Fig. 13, UE and gNB] “a random access signal in a frequency band,” [See Fig. 13, Step 1301: Msg: PRACH preamble] “the random access signal including at least one of a length in time” [See Fig. 14] “or a length in frequency that is based on a subcarrier spacing (SCS) in the frequency band;” [(Para. 0139), For other SCS values (e.g., 30, 60, and 120 kHz), preamble formats can be defined similar to TABLE 1 by scaling Ts according to SCS] “and communicating, by a first wireless communication device with a second wireless communication device, a random access response” [See Fig. 13, Step 1302: Msg2: RAR (UL grant, RAPID, timing advance, etc.)] “in response to the random access signal” [See Fig. 13, Step 1301: Msg: PRACH preamble].  
Regarding claim 2, Li discloses “wherein the SCS is at least 120 kilohertz (kHz)” as [(Para. 0139), SCS values (e.g., 30, 60, and 120 kHz)].  
Regarding claim 3, Li discloses “wherein the communicating a random access signal includes communicating multiple repetitions of a short physical random access channel (PRACH) format signal during the length in time” as [(Para. 0004), The UE comprises a processor configured to determine a set of time and frequency domain resources to transmit a physical random access channel (PRACH) preamble over a PRACH, determine a format of the PRACH preamble, wherein the PRACH preamble includes one or more repeated preambles based on a sequence and a cyclic prefix (CP) preceding repeated preamble sequences for the one or more repeated preambles].  
Regarding claim 4, Li discloses “wherein the communicating multiple repetitions includes at least one of communicating an aggregation of the multiple repetitions of the short PRACH format signal with a scaled numerology or communicating the multiple repetitions of the short PRACH format signal with the scaled numerology and based on a spreading code” as [(Para. 0139), FIG. 14 illustrates the general structure of the short preamble format, and the detailed supported preamble formats with short sequence length for 15 KHz subcarrier spacing in NR are shown in TABLE 1. In TABLE 1, unit is Ts where Ts=1/30.72 MHz, and PRACH preambles are aligned with OFDM symbol boundary for data with same numerology. For format A, GP can be defined within the last RACH preamble among consecutively transmitted RACH preambles.].  
Regarding claim 5, Li discloses “wherein the short PRACH format signal includes at least one of a PRACH format A signal, a PRACH format B signal, or a PRACH format C signal” as [(Para. 0265), preamble formats with higher number of symbols, e.g., format A3/B3/B4/C2].  
Regarding claim 6, Li discloses “wherein each repetition of the multiple repetitions includes a cyclic prefix (CP), a PRACH sequence, and a guard time (GT)” as [(Para. 0305), the new PRACH formats for NR-U can include different CP duration, and/or different guard period, and/or different number of repeated PRACH sequences, and/or different waveform/resource allocation for PRACH in frequency domain.].  
Regarding claim 7, Li discloses “wherein each repetition of the multiple repetitions includes a CP and a PRACH sequence” as [(Para. 0004), wherein the PRACH preamble includes one or more repeated preambles based on a sequence and a cyclic prefix (CP) preceding repeated preamble sequences for the one or more repeated preamble].  
Regarding claim 8, Li discloses “further comprising: communicating, by the first wireless communication device with a third wireless communication device during a gap, a downlink (DL) communication signal,” as [(Para. 0050), As shown in FIG. 1, the wireless network includes a gNB 101, a gNB 102, and a gNB 103. … (Para. 0051), The gNB 102 provides wireless broadband access to the network 130 for a first plurality of user equipments (UEs) within a coverage area 120 of the gNB 102…. (Para. 0093), Each of gNBs 101-103 may implement a transmit path that is analogous to transmitting in the downlink to user equipment 111-116 a] “wherein the communicating a random access signal includes communicating a long PRACH sequence spanning more than one slot, and wherein the long PRACH sequence includes the gap” [(Para. 0137), An NR supports PRACH preambles with either long sequence length of L=839 symbols and subcarrier spacing (SCS) of 1.25 KHz or 5 KHz, or short sequence length of L=139 symbols with SCS of 15, 30, 60, or 120 kHz. In particular, for the short preamble sequence, the NR supports transmission of multiple/repeated preamble sequences to enhance the coverage or supports a gNB receiver beam-sweeping, and also CP/GP are required…. (Para. 0201), In another embodiment, neighboring RACH occasions within the same PRACH slot(s) can be non-consecutive, with a gap duration introduced between two neighboring ROs, wherein the gap can be utilized as least for incorporating the LBT resource overhead for transmitting PRACH in the RO that comes after this gap.].  
Regarding claim 9, Li discloses “wherein the communicating a random access signal includes communicating multiple repetitions of a short PRACH sequence in a frequency domain spanning the length in frequency” as [(Para. 0137), the short preamble sequence, the NR supports transmission of multiple/repeated preamble sequences to enhance the coverage or supports a gNB receiver beam-sweeping, and also CP/GP are required].  
Regarding claim 10, Li discloses “wherein the SCS is 120 kHz, the communicating multiple repetitions includes communicating three repetitions of the short PRACH sequence, and the length in frequency includes 50 megahertz (MHz)” as [(Para. 0137), An NR supports PRACH preambles with either long sequence length of L=839 symbols and subcarrier spacing (SCS) of 1.25 KHz or 5 KHz, or short sequence length of L=139 symbols with SCS of 15, 30, 60, or 120 kHz. In particular, for the short preamble sequence, the NR supports transmission of multiple/repeated preamble sequences to enhance the coverage or supports a gNB receiver beam-sweeping, and also CP/GP are required…. (Para. 0453), the sub-band can be performed in unit of nominal bandwidth for NR-U, which for example is 20 MHz for FR1 NR-U, and 50/100/200/400 MHz for FR2 NR-U.].  
Regarding claim 11, Li discloses “wherein the SCS is 60 kHz, the communicating multiple repetitions includes communicating six repetitions of the short PRACH sequence, and the length in frequency includes 50 MHz” as [(Para. 0137), An NR supports PRACH preambles with either long sequence length of L=839 symbols and subcarrier spacing (SCS) of 1.25 KHz or 5 KHz, or short sequence length of L=139 symbols with SCS of 15, 30, 60, or 120 kHz. In particular, for the short preamble sequence, the NR supports transmission of multiple/repeated preamble sequences to enhance the coverage or supports a gNB receiver beam-sweeping, and also CP/GP are required….. (Para. 0453), the sub-band can be performed in unit of nominal bandwidth for NR-U, which for example is 20 MHz for FR1 NR-U, and 50/100/200/400 MHz for FR2 NR-U.].  
Regarding claim 14, Li discloses “wherein the communicating a random access signal includes communicating a long PRACH sequence in a frequency domain spanning the length in frequency” as [(Para. 0005), A set of time and frequency domain resources is determined, by the UE, for the PRACH preamble over a PRACH. A format of the PRACH preamble that is determined by the UE includes one or more repeated preambles based on a sequence and a cyclic prefix (CP) preceding repeated preamble sequences for the one or more repeated preambles. A set of time and frequency domain resources is determined, by the UE, to perform the LBT operation in the unlicensed spectrum.].  
Regarding claim 15, Li discloses “wherein the SCS is 120 kHz, and the long PRACH sequence has a length in frequency of 50 MHz” as [(Para. 0137), An NR supports PRACH preambles with either long sequence length of L=839 symbols and subcarrier spacing (SCS) of 1.25 KHz or 5 KHz, or short sequence length of L=139 symbols with SCS of 15, 30, 60, or 120 kHz. In particular, for the short preamble sequence, the NR supports transmission of multiple/repeated preamble sequences to enhance the coverage or supports a gNB receiver beam-sweeping, and also CP/GP are required….. (Para. 0453), the sub-band can be performed in unit of nominal bandwidth for NR-U, which for example is 20 MHz for FR1 NR-U, and 50/100/200/400 MHz for FR2 NR-U.].  
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth in claim 14.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 29, Li discloses “wherein the code for causing the first wireless communication device to communicate a random access signal includes code for causing the first wireless communication device to communicate a long PRACH sequence in a frequency domain spanning the length in frequency,” as [(Para. 0005), A set of time and frequency domain resources is determined, by the UE, for the PRACH preamble over a PRACH. A format of the PRACH preamble that is determined by the UE includes one or more repeated preambles based on a sequence and a cyclic prefix (CP) preceding repeated preamble sequences for the one or more repeated preambles. A set of time and frequency domain resources is determined, by the UE, to perform the LBT operation in the unlicensed spectrum.] “wherein the SCS is 120 kilohertz (kHz), and wherein the long PRACH sequence has a length in frequency of 50 megahertz (MHz)” [(Para. 0137), An NR supports PRACH preambles with either long sequence length of L=839 symbols and subcarrier spacing (SCS) of 1.25 KHz or 5 KHz, or short sequence length of L=139 symbols with SCS of 15, 30, 60, or 120 kHz. In particular, for the short preamble sequence, the NR supports transmission of multiple/repeated preamble sequences to enhance the coverage or supports a gNB receiver beam-sweeping, and also CP/GP are required….. (Para. 0453), the sub-band can be performed in unit of nominal bandwidth for NR-U, which for example is 20 MHz for FR1 NR-U, and 50/100/200/400 MHz for FR2 NR-U.].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 16, 17, 24, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shukair et al.  (Pub # US 2015/0237591 A1 hereinafter Shukair).
Regarding claim 12, Li does not specifically disclose wherein the communicating multiple repetitions includes communicating a first cyclic shift or a first root sequence in a first repetition of the multiple repetitions and communicating a second cyclic shift or a second root sequence in a second repetition of the multiple repetitions, the first cyclic shift being different from the second cyclic shift, and the first root sequence being different from the second root sequence. 
In an analogous art, Shukair teaches “wherein the communicating multiple repetitions includes communicating a first cyclic shift or a first root sequence in a first repetition of the multiple repetitions” as [(Para. 0026), To increase the number of available sequences, while keeping a certain level of orthogonality between different preambles derived from each base root sequences, a cyclic shift may be applied over the base root sequence. The value of the cyclic shifts of the root sequences (i.e., base sequences) may be represented by a ZeroCorrelationZoneConfig (Ncs) parameter.] “and communicating a second cyclic shift or a second root sequence in a second repetition of the multiple repetitions,” [(Para. 0026), To increase the number of available sequences, while keeping a certain level of orthogonality between different preambles derived from each base root sequences, a cyclic shift may be applied over the base root sequence. The value of the cyclic shifts of the root sequences (i.e., base sequences) may be represented by a ZeroCorrelationZoneConfig (Ncs) parameter.] “the first cyclic shift being different from the second cyclic shift,” [(Para. 0026), a cyclic shift may be applied over the base root sequence. The value of the cyclic shifts of the root sequences (i.e., base sequences) may be represented by a ZeroCorrelationZoneConfig (Ncs) parameter.] “and the first root sequence being different from the second root sequence” [(Para. 0051), As previously explained, in LTE there are 839 physical roots that may be used to generate preambles (i.e., MSG1). Neighbor eNBs, however, should not use the same physical roots.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Li with the modified system of Shukair for configuring zerocorrelationzoneconfig (Ncs) parameter of base station and allowing a Self-Optimized Network (SON) in an LTE environment to adjust Ncs values based on measurements (e.g., counts) of timing synchronization failures that occur during a RACH process [Shukair: Para. 0026].
Regarding claim 13, the combination of Li and Shukair, specifically Shukair  teaches “wherein the first wireless communication device is a base station (BS), the method further comprising: configuring, by the BS, at least one of a first number of frequency repetitions, a second number of cyclic shifts, or a third number of root sequence mappings in the multiple repetitions for communicating the random access signal” as [(Para. 0024), FIG. 15 is a is a flow chart illustrating one embodiment of a method for dynamically adjusting an assignment of root sequences used to derive preambles across a plurality of eNBs].  
Regarding claim 16, Li teaches “wherein the communicating a random access signal includes using a corresponding PRACH logical index parameter” as [(Para. 0191), the PRACH preamble can only be transmitted in the time resources given by the higher-layer parameter PRACHConfigurationIndex ….(Para. 0196), a subset of PRACH configuration indexes from the existing NR PRACH configuration can be reused to support this option].
However, Li does not specifically disclose one or more zero correlation zone configurations to determine the long PRACH sequence.
 In an analogous art, Shukair teaches “one or more zero correlation zone configurations to determine the long PRACH sequence” as [(Para. 0026), The value of the cyclic shifts of the root sequences (i.e., base sequences) may be represented by a ZeroCorrelationZoneConfig (Ncs) parameter].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Li with the modified system of Shukair for configuring zerocorrelationzoneconfig (Ncs) parameter of base station and allowing a Self-Optimized Network (SON) in an LTE environment to adjust Ncs values based on measurements (e.g., counts) of timing synchronization failures that occur during a RACH process [Shukair: Para. 0026].
Regarding claim 17, the combination of Li and Shukair, specifically Li teaches “wherein the long PRACH sequence has a length of 571, 839, or 1151” as [(Para. 0137), An NR supports PRACH preambles with either long sequence length of L=839 symbols].  
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 13.
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 16.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 17.
Regarding claim 30, Li teaches “wherein the code for causing the first wireless communication device to communicate a random access signal includes code for causing the first wireless communication device to communicate a long PRACH sequence in a frequency domain spanning the length in frequency” as [(Para. 0005), A set of time and frequency domain resources is determined, by the UE, for the PRACH preamble over a PRACH. A format of the PRACH preamble that is determined by the UE includes one or more repeated preambles based on a sequence and a cyclic prefix (CP) preceding repeated preamble sequences for the one or more repeated preambles. A set of time and frequency domain resources is determined, by the UE, to perform the LBT operation in the unlicensed spectrum.] “code for causing the first wireless communication device to use a corresponding PRACH logical index parameter” [(Para. 0191), the PRACH preamble can only be transmitted in the time resources given by the higher-layer parameter PRACHConfigurationIndex ….(Para. 0196), a subset of PRACH configuration indexes from the existing NR PRACH configuration can be reused to support this option].
However, Li doe not specifically disclose one or more zero correlation zone configurations to determine the long PRACH sequence.
In an analogous art, Shukair teaches “one or more zero correlation zone configurations to determine the long PRACH sequence” as [(Para. 0026), The value of the cyclic shifts of the root sequences (i.e., base sequences) may be represented by a ZeroCorrelationZoneConfig (Ncs) parameter].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Li with the modified system of Shukair for configuring zerocorrelationzoneconfig (Ncs) parameter of base station and allowing a Self-Optimized Network (SON) in an LTE environment to adjust Ncs values based on measurements (e.g., counts) of timing synchronization failures that occur during a RACH process [Shukair: Para. 0026].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MELVIN C MARCELO/Primary Examiner, Art Unit 2463